        Case 3:20-cv-00282-BSM Document 11 Filed 11/16/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DEURSLA LASHAY BARRON                                                    PLAINTIFF

v.                         CASE NO. 3:20-CV-00282-BSM

SANDY EDWARDS, et al.                                                  DEFENDANTS

                                        ORDER

      After careful review of the record, United States Magistrate Jerome T. Kearney’s

recommended disposition [Doc. No. 10] is adopted. Barron’s complaint [Doc. No. 2] is

dismissed without prejudice. An in forma pauperis appeal from this order would not be

taken in good faith. 28 U.S.C. section 1915(a)(3).

      IT IS SO ORDERED this 16th day of November, 2020.



                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
